Citation Nr: 0402910	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  00-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1945 to September 
1948.  The veteran died in February, and the appellant is the 
veteran's surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The appellant testified before a Decision Review 
Officer at a hearing held at the RO in January 2001.  In 
addition, in March 2002, she testified from the RO at a 
videoconference hearing before the undersigned in Washington, 
D.C.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  

REMAND

The appellant is seeking Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1151, which requires a determination as to whether the 
proximate cause of the veteran's death was carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination.  
The evidence of record shows that the veteran died in 
February 1999, and the cause of death reported on his 
certificate of death was carcinoma of the lung with 
metastasis.  The appellant has contended that the failure of 
VA to identify and follow up on abnormalities shown in 
examination and radiology studies and the treatment given the 
veteran by VA in the months before his death was improper and 
was a factor in his death.  In support of her claim, the 
appellant obtained VA X-ray and CT films, and the record 
includes VA outpatient records dated from September 1998 to 
January 1999 and the discharge summary pertaining to VA 
hospitalization from late January to early February 1999.  
While there is a film of a VA chest X-ray dated November 4, 
1998, and there are outpatient records indicating the veteran 
was seen on that date, the claims file does not include a 
written radiology report pertaining to that X-ray study.  As 
that report could be pertinent to the appellant's claim, the 
RO should attempt to obtain it for association with the 
claims file.  

In a letter received at the Board in January 2004, the 
appellant asserted that medical records and X-rays show that 
the veteran had caner in 1995 and that the medical records 
say attention was needed to a possible malignancy.  She asks 
why no one told the veteran about this because the veteran 
would have made sure someone took care of it.  The appellant 
asserts that because of neglect by VA this caused more cancer 
and as a result the veteran died.  She states that the 
veteran did not just complain about pain in the last two 
months of his life, but rather complained of the pain in 
1994.  She asserts that he was told it was from his heart 
surgery but that he told VA that it did not feel like that 
pain.  She states that VA took X-rays, but never went any 
farther.  She contends that had VA looked at the cancer found 
on the X-rays taken in 1995, they might have found the other 
cancer that developed sometime between 1995 and 1998.  

In view of the appellant's statement, it is the opinion of 
the Board that further development should be undertaken to 
obtain VA and private treatment records that pre-date the 
1998-1999 time period that has previously been the focus of 
the claim.  

In addition, the Board observes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for assurance of compliance 
with the notice and duty to assist provisions contained in 
the new law.  In this regard, the Board notes that the Court 
has held that 38 U.S.C. § 5103(a) as amended by the VCAA 
requires VA to inform the claimant of information or evidence 
necessary to substantiate the claim, as well as which 
evidence VA will seek to provide and which evidence the 
claimant is to provide.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also 38 C.F.R. § 3.159 (2003).  

On remand, the RO must provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. 
§ 3.159(b) (2003) and Quartuccio, 16 Vet. App. at 187, that 
informs the appellant (1) of the information and evidence not 
of record that is necessary to substantiate her claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, in compliance with the 
explicit requirement of 38 C.F.R. § 3.159(b) and the implicit 
requirement of 38 U.S.C.A. § 5103(a), on remand the RO must 
also request that the appellant provide any evidence in the 
her possession that pertains to the claim.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and explicitly notify her of the evidence 
needed to substantiate her claim of 
entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151.  The RO must 
provide notice that informs the appellant 
(1) of the information and evidence not 
of record that is necessary to 
substantiate her claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
appellant is expected to provide.  
Furthermore, in compliance with the 
explicit requirement of 38 C.F.R. 
§ 3.159(b) and the implicit requirement 
of 38 U.S.C.A. § 5103(a), on remand the 
RO must also request that the appellant 
provide any evidence in her possession 
that pertains to the claim.  

2.  In addition, when it contacts the 
appellant, the RO should request that the 
appellant identify the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
from which the veteran received treatment 
or evaluation at any time from 1990 to 
his death.  With authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims file 
records identified by the appellant that 
have not been obtained previously.  In 
any event, the RO should obtain and 
associate with the claims file all VA 
outpatient records and hospital summaries 
from VA medical facilities in Saginaw, 
Michigan, and Ann Arbor, Michigan, dated 
from January 1990 to February 1999 that 
have not been obtained previously.  This 
should include, but not be limited to, 
radiology films and written radiology 
reports.  This is to specifically 
include, but again not be limited to, the 
written radiology report pertaining to a 
chest X-ray of the veteran taken at the 
VA Medical Center in Saginaw, Michigan, 
on November 4, 1998.  All action taken to 
obtain the requested records and films 
should be documented fully in the claims 
file.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate entitlement to 
DIC under the provisions of 38 U.S.C. 
§ 1151.  If the benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case and 
the appellant and her representative 
should be provided the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





